DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 1/14/2022 (“Jan. Resp.”). In the Jan. Resp., claims 1, 3-8, 10-15, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,742,447 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
All previously presented claim rejections are withdrawn as a result of the claim amendments submitted in the Jan. Resp. and the approved terminal disclaimer filed 1/14/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas A. Froats (66,609) on March 15, 2022.

The application has been amended as follows: 
Claim 3, in line 2, is changed to “between the first device and the first edge device of the cloud computing environment by receiving, from the single port at the first”.
Claim 3, in line 3, the word “that’s” is spelled out and reads “that is”.
Claim 15, in line 17, is changed to “second cloud computing instance; and”.
Claim 17, in line 4, the word “that’s” is spelled out and reads “that is”.
Claim 20, in line 5, the word “connect” is changed to “connecting”.
Paragraph [0028] starting on page 10 and continuing to page 11 of the Specification is changed to:
[0028] Through the method 300 of Figure 3, the network 202 may establish a private Layer 2 communication path between the customer 222 and the cloud instances 204-208. In particular, the network 202 may establish a VPN for communication with each instance 204-208 through the network from the customer 222. With the VPN established for each instance 204-208, the customer may tag (or otherwise include) an associated VLAN identifier with communication packets or frames intended for the particular instances of the cloud environment. By combining the VLAN tagged packets into a single stream of packets (or otherwise transmitting the VLAN tagged packets along the communication path 214-218 to the cloud environment 242), the customer 222 may transmit a stream of packets intended for the cloud instances 204-208 through the network 202 to the cloud environment 242 over a single communication connection 216. Further, the cloud environment 242 may then be configured to recognize or determine the VLAN tags included in headers of each of the received packets and, after associating the VLAN tags to a particular cloud instance 204-208, provide the packets to the intended cloud instance 204-208. In this manner, the network 202 facilitates the customer 222 multiplexing communications between the customer and multiple cloud instances 204-208 into a single stream of packets that can be transmitted on a route or path through the network. This may remove having individual Layer 2 private connections between the customer 222 and each instance 204-208 of the cloud environment 242.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.
none of the prior art of record, either alone or when combined, teaches or suggests all of the limitations taken together recited in at least independent claims 1, 8, and 15.
Claim 1 is directed to a method comprising “receiving”, “routing”, and “providing” steps. Claim 8 is directed to an “apparatus comprising: an edge device including one or more processors and a communication interface coupled to the one or more processors, wherein the edge device provides communication between a cloud computing environment and a single port of a first device, and wherein the one or more processors are configured to perform operations comprising … receiving …; routing …; and providing …,” which operations are virtually identical to the steps performed by the method of claim 1. Claim 15 is directed to a “non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors of a computing system to perform a method for dynamically requesting a network resource, the instructions causing the computing system to … receive …; route …; and provide …,” which functions are virtually identical to the steps performed by the method of claim 1. Thus, claim 1 is a representative claim.
The previously recited features of claims 2, 9, and 16 (which were similar) have been amended into claims 1, 8, and 15, respectively. Taking claim 1, one of the prior art of record, including newly cited but not relied upon art (see Conclusion section below), teaches or suggests “receiving … first … communication packets from a first device associated with a single port … [and] with a first Virtual Local Area Network [(VLAN)] identifier, and receiving, from the single port, … second … communication packets from the first device … associated with a second Virtual Local Area Network identifier” where the first and second VLAN identifiers are associated with first and second cloud computing instances of a cloud computing environment, respectively. Through “a first edge device of the cloud computing environment” the first and second communication packets are routed to the first and second cloud computing instances, respectively. Lastly, the first and second VLAN identifiers are provided “to one or 
The prior art of record teaches routing based on VLAN identifiers, including routing using at least two VLAN identifiers, including through a cloud computing environment. See e.g., U.S. 2013/0336331 (Fig. 2), U.S. 2009/0154470 (Fig. 2), U.S. 2018/0063000 (Fig. 4), U.S. 2018/0219802 (Fig. 2), and U.S. 2016/0337175 (Fig. 14A). The prior art also teaches using an API to for identifying and configuring VLAN identifiers. See e.g., U.S. 2012/0281708 (¶ 295), and U.S. 2003/0152075 (¶ 57). However, none of the prior art alone or when combined teaches or suggests all the limitations as they are recited in at least independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2009/0154470, 2013/0336331, and 2018/0063000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413